Name: Commission Regulation (EEC) No 3308/84 of 23 November 1984 concerning the stopping of fishing for saithe by Community vessels
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 308/30 Official Journal of the European Communities 27. 11 . 84 COMMISSION REGULATION (EEC) No 3308/84 of 23 November 1984 concerning the stopping of fishing for saithe by Community vessels State, including the fishery in Norwegian waters, are deemed to have exhausted the share of the TAC for saithe available to the Community ; Whereas, according to the information communicated to the Commission, catches of this stock by Commu ­ nity vessels have reached the share of the TAG available to the Community for 1984, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), arid in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3), as last amended by Regulation (EEC) No 3175/84 (4), fixes the Community share of the TAC for saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone) and IV for 1984, in conformity with the Community's obligations under the Agreement on fisheries between the European Economic Community and the Kingdom of Norway (*) ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to TAC, and with the Community's obligations under the abovementioned Agreement with the Kingdom of Norway, it is neces ­ sary for the Commission to fix the date by which catches made by vessels flying the flag of a Member Article 1 Catches of saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone), IV, by vessels flying the flag of a Member State or registered in a Member State, are deemed to have exhausted the share of the TAC available to the Community for 1984. Fishing for saithe in the waters of ICES divisions II a (EC zone), III a, III b, c, d (EC zone), IV, by vessels flying the flag of a Member State or registered in a Member State, is prohibited, as well as the retention on board, the transhipment and the landing of such fish by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on 28 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission ') OJ No L 220, 29 . 7 . 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983 , p. 14. (3) OJ No L 37, 8 . 2. 1984, p. 1 . (4) OJ No L 298, 16. 11 . 1984, p. 1 . O OJ No L 226, 29 . 8 . 1980, p . 14.